Citation Nr: 0719861	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The veteran's October 2001 claim was denied in the August 
2003 rating decision.  The veteran disagreed and timely 
appealed.  

In May 2005, the veteran and his representative presented 
evidence and testimony at a hearing before a Decision Review 
Officer at the RO.  A transcript of that hearing has been 
associated with the veteran's claims folder.

Remanded issue

The issue of the veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's bilateral 
foot disorder is unrelated to his military service.

2.  The competent medical evidence of record does not contain 
a diagnosis of hearing loss, either in service, currently or 
at any other time.

3.  The competent medical evidence of record does not contain 
a diagnosis of tinnitus, either in service, currently or at 
any other time.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

The veteran seeks service connection for a bilateral foot 
condition, hearing loss and tinnitus, all of which he 
contends began during service.  As is discussed elsewhere in 
this decision, the remaining issue on appeal, entitlement to 
service connection fro PTSD, is being remanded for further 
evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated April and May 2003, 
and April 2004 that to support his claims of entitlement to 
service connection the evidence must show:

An injury in military service or a disease that 
began in or was made worse during military service, 
OR an event in service which caused injury or 
disease.

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in military service.  
See letters at pages 2.

The veteran was further informed in the VCAA letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claims, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, employment 
records, and private medical records so long as he provided 
sufficient information to allow VA to obtain them.

The veteran was also informed in the April 2004 VCAA letter 
informed the veteran that "[I]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See 
April 2004 VCAA letter, page 3.  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio as 
to the tree service connection issues.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case the first element, veteran status, is not at 
issue.  The veteran's service connection claims were denied 
based on element (2), existence of a current disability, or 
on element (3), a connection between the veteran's service 
and the disability.  As noted above, the veteran received 
proper notice regarding both elements.  Because the RO did 
not grant service connection, any lack of notice regarding 
elements (4) and (5) as to these issues is moot.

The Board thus finds that the veteran received proper Dingess 
notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and service 
personnel records, as well reports of VA medical examinations 
completed in February and September 2005.  The reports of the 
medical examinations and reviews reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered diagnoses and opinions.  The 
veteran and his representative have not identified any 
relevant and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony 
concerning his claims at a hearing before a local hearing 
officer at the RO.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  The Board will therefore proceed to a decision on 
the merits as to the issues.  

Because the above issues regarding service connection involve 
similar facts and identical law and for purposes of brevity, 
they will be addressed in a single analysis.  

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current medical diagnosis of 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn as to each of the above claims.



Element (1)

With regard to the veteran's bilateral foot disorder, the 
records indicate that the veteran's current foot condition 
has been diagnosed as status post bunion surgery; pes 
planus/flat foot deformity bilaterally with hammer digits two 
through five bilaterally; painful intractable plantar 
keratosis noted right foot sub first and third metatarsal 
head, and left foot, sub first and fifth metatarsal head, 
both secondary to the hammer digits.  Thus, element (1) is 
met as to the bilateral foot disorder.

With regard to the veteran's hearing loss and tinnitus 
claims, the veteran has submitted no diagnoses.  Of record is 
an August 2003 statement from Dr. S.N., which merely 
indicated that the veteran subjectively had decreased 
hearing. 
There is no evidence or even any suggestion that Dr. S.N. 
ever examined the veteran; see merely relayed the veteran's 
subjective complaints.  Indeed, Dr. S.N.'s statement is on a 
VA Form 21-4138 [Statement in Support of Claim] and not on 
professional stationary.

There is no competent medical evidence that the veteran has 
hearing loss or tinnitus.    
As was described in the VCAA section above, the veteran has 
been accorded ample opportunity to submit such; he has failed 
to do so.  See 38 U.S.C.A. § 7105(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) and Chelte v. Brown, 10 Vet. App. 
268 (1997).  The claims of entitlement to service connection 
for hearing loss and tinnitus both fail on this basis alone.

Element (2)

With regard to the veteran's bilateral foot condition, the 
Board notes that the veteran's service medical records 
include numerous entries indicating the veteran complained of 
painful feet during service.  The Board also notes that the 
veteran was treated with callous trims, soaks, powders and 
pain killers.  The Board finds that element (2) is met.

With regard to the veteran's claimed hearing loss and 
tinnitus, the Board notes that there is no in-service 
evidence of hearing loss or tinnitus.  The service medical 
records indicate that the veteran was administered a whisper 
test two weeks before his discharge from active duty which 
indicates his hearing was normal.  There is also nothing in 
the record indicating the veteran complained of noise 
exposure or anything related to his hearing during service.  
Thus, the claim for entitlement to service connection for 
hearing loss and tinnitus fails on this basis as well.

Element (3)

With regard to the veteran's bilateral foot disorder, the 
veteran appears to contend that his problems are due to 
wearing ill-fitting shoes during his period of enlistment 
from September 1974 to May 1975.  As noted above, the veteran 
did in fact complain of painful feet during service. 

The veteran was examined by a podiatrist in September 2005.  
With regard to the etiology of the veteran's foot disorder, 
the VA examiner stated the following:

The painful intractable plantar keratosis is less 
likely as not (less than 50/50 probability), caused 
by or a result of wearing improper fitting shoes 
for nine months.  . . . I feel that [the veteran's] 
current painful keratosis are secondary to flat 
foot and hammer digit deformities which is more 
than likely genetic in nature.

This is the only competent medical opinion of record.   

The record includes the lay statements of the veteran; a 
friend, R.B.; the veteran's sister; and the veteran's wife.  
All indicate, in very similar language, generally that the 
veteran currently has feet problems, and that those foot 
problems were incurred in the nine months the veteran was in 
service.  The Court has held that lay persons without medical 
training are not competent to comment on medical matters such 
as diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The lay opinions are entitled to no weight of 
probative value as they relate to the issue of medical nexus.  

Thus, the competent medical evidence of record does not link 
the veteran's current bilateral foot condition to his in-
service complaints.

The Board notes that the veteran testified at the RO hearing 
that he has had foot problems continuously since service.  
See the RO hearing transcript, pages 11-13.  The Board 
observes, as is stated above, that the chronicity provision 
of 38 C.F.R. 
§ 3.303(b) applies when evidence, regardless of its date, 
establishes that a veteran had a chronic condition in service 
and still has that condition.  However, there must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  

In this case, there is no medical evidence of foot problems 
for decades after the veteran left military service in 1975.  
Supporting medical evidence is required. 
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated. 

In sum, the Board finds that the preponderance of the 
evidence supports a conclusion that there is no nexus between 
the veteran's current bilateral foot condition and the 
veteran's in-service foot condition.  Hickson element (3) is 
not satisfied.  Thus, the Board concludes that the claim of 
entitlement to service connection for a bilateral foot 
disorder is not warranted on that basis.

With respect to hearing loss and tinnitus, in the absence of 
any current diagnosis and any competent medical evidence that 
there was incurrence of hearing loss or tinnitus in service, 
it follows that there would be no nexus evidence.  Thus, 
after review of the entire record, the Board concludes that 
element (3) is also not met as to hearing loss and tinnitus, 
and that entitlement to service connection for those claims 
is not warranted on that additional basis.

In summary, for reasons expressed above the Board concludes 
that elements (1), (2) and (3) have not been satisfied with 
respect to the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, and element (3) has 
not been met with respect to the foot claim.  A preponderance 
of the evidence is against the claims, and the benefits 
sought on appeal are therefore denied.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND


4.  Entitlement to service connection for PTSD.

Initial comment

The veteran's service medical record indicates that he was 
diagnosed in 1975 with immature personality disorder and 
passive-aggressive personality.   Personality disorders are 
considered to be congenital or developmental defects, and are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  It does not 
appear that the veteran is seeking service connection for 
personality disorder, which has not been diagnosed recently 
in any event.

Relevant law and regulations

There is a specific regulation concerning service connection 
for PTSD.
Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Reasons for remand

The veteran was diagnosed with PTSD in February 2005.  His 
previous mental health history is obscure, with the exception 
of the personality disorder noted in service.

The VA clinical psychologist who diagnosed PTSD noted two 
events related by the veteran which serve as stressor events 
which occurred during service.  First, the examiner noted 
that the veteran felt threatened because he was assigned to 
the U.S.S. Suribachi AE-21, an ammunition supply ship.  The 
veteran allegedly felt "in constant fear of his life" while 
he was on board the Suribachi due to the potential for an 
explosion of ammunition while it was being handled on board.  
The second stressor event occurred when the veteran was 
incarcerated in the naval brig at the Guantanamo Bay Naval 
Base.  The veteran related to the examiner that two or more 
brig guards attacked him, threatening sexual assault.  The 
examiner did not, however, specifically find that these 
stressors were the events upon which the veteran's PTSD is 
founded.

The veteran was on active duty for a relatively short period 
of time.  The veteran's personnel file indicates that the 
veteran arrived in the U.S.S. Suribachi's home port on 
December 26, 1974 and was discharged from the Navy on May 2, 
1975.  During the approximately 120 days the veteran was on 
board the Suribachi, he was a seaman apprentice [E-2] for a 
period of approximately 6 weeks and a seaman recruit [E-1] 
for the remainder of time. He received only one performance 
evaluation shortly before his discharge.  It indicates the 
bare minimum of performance.  

The veteran received Article 15 nonjudicial punishment in 
March 1975 for disrespect of a petty officer, dereliction of 
duty, and misbehavior as a sentinel; and he received 
nonjudicial punishment in April 1975 for dereliction of duty.  
Both Article 15 actions preceded the veteran's incarceration.  

With regard to whether the veteran was threatened physically 
or otherwise by brig guards, the veteran's service personnel 
record includes a record signed by the Suribachi's commanding 
officer indicating that the veteran was placed in the 
Guantanamo Naval Correctional Center at about 1800 on April 
9, 1975, and that he was released to the custody of a petty 
officer from the Suribachi on about 1000 April 11, 1975.  
There is no record that the veteran was assaulted in any way 
during the period he was in the brig.

The Board notes that at the May 2005 hearing, the veteran 
stated that the alleged attack was an altercation between the 
veteran and brig guards.  See the hearing transcript, page 
18.

As was noted earlier, the veteran was evaluated by a Navy 
psychologist after his release from the brig and diagnosed 
him with immature personality disorder.  

In short, the record is unclear regarding the history, nature 
and etiology of the veteran's claimed psychiatric disability.  
Under these circumstances, the Board believes that additional 
evidentiary development is required, to include obtaining 
additional medical records and scheduling the veteran for a 
VA psychiatric examination.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
request that he provide information 
pertaining to, or evidence of, any 
psychiatric examination, treatment or 
hospitalization from his discharge from 
naval service in 1975 to the present.  
The veteran should also provide a list of 
employers from the period from 1975 to 
the present.  Any medical or employment 
information obtained should be associated 
with the veteran's VA claims folder. 

2.  VBA should then arrange for 
psychological evaluation of the veteran.  
After review of the veteran's history 
contained in the claims folder, an 
interview with the veteran and 
administration of any diagnostic testing 
deemed to be appropriate, the examining 
psychologist should provide a report 
which contains diagnosis(es) pursuant to 
DSM-IV.  The examiner should comment as 
to whether the veteran's presence aboard 
an ammunition ship, without any specific 
incidents reported, is sufficient to 
establish a PTSD stressor.  The 
examination report should be associated 
with the veteran's VA claims folder.

3.  VBA should then arrange for review of 
the file by a psychiatrist.  After 
reviewing the veteran's VA claims folder, 
the reviewer should provide an opinion as 
to (1) whether PTSD exists and if so 
(2) whether such disorder, if it exists, 
is at least as likely as not related to 
any incident of the veteran's service.  
The review should comment as to whether 
the veteran's presence aboard an 
ammunition ship, without any specific 
incidents reported, is sufficient to 
establish a PTSD stressor.  If the 
reviewer deems it to be necessary, an 
examination should be scheduled.  The 
reviewing physician's opinion should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA must readjudicate the 
issue on of the veteran's entitlement to 
service connection for PTSD appeal on a 
de novo basis.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case should 
be prepared, and the veteran and his 
representative should be provided an 
appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


